DETAILED ACTION

This action is in response to the application filed on 12/14/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farber et al. (US Patent 9772639) in view of Henzier (US Patent 9190906). 	Regarding claim 14, Farber et al. discloses (see fig. 1) a method for minimizing a duration of an under-regulation condition (detection performed by 102) of a power converter controlled by a pulse-wide modulation (PWM) control signal (PWM control signal to high side and low side switches), the method including: (a) scanning at least one feedback voltage from a load (102 receiving feedback voltage from output of the converter); (b) detecting an under-regulation condition indicated by the at least one feedback voltage (operation of 102 detecting if an under voltage event is present). 	Farber does not does not disclose that while the under-regulation condition is detected, increasing a clock signal rate to a counter outputting a count value to generate the PWM control signal to the power converter. 	Henzier discloses (see fig. 1, 3 and 8) that while a condition is detected (Note: when combined with Farber et al., the event is the detected under voltage condition), increasing a clock signal rate to a counter (102) outputting a count value to generate a PWM control signal (DPWM used in controlling the power stage) to a power converter (see column 7 lines 15-60, which states that there’s an increase in the counter clock rate in response to the detection of an event). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Farber et al. to include the features of Henzier because it provides for a transient control means to prevent unwanted fluctuations in operation, thus increasing operational efficiencies.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art fails to teach or disclose a controller for a power converter controlled by a pulse-wide modulation (PWM) control signal, the controller including: (c) a clock signal selector, coupled to the clock signal input of the counter and configured to be coupled to a first clock signal and to a second clock signal, the second clock signal having a higher frequency than the first clock signal; and (d) an under-regulation detector circuit, configured to be coupled to the at least one feedback voltage, the under-regulation detector circuit outputting an under-regulation signal to the clock signal selector if the at least one feedback voltage is less than an under-regulation reference voltage; wherein while the under-regulation detector circuit outputs the under-regulation signal, the clock signal selector couples the second clock signal to the clock signal input of the counter, and otherwise couples the first clock signal to the clock signal input of the counter, in combination with all the limitations set forth in claim 1.  	Regarding claim 8, the prior art fails to teach or disclose a power converter including: (g) a clock signal selector, coupled to the clock signal input of the counter and configured to be coupled to a first clock signal and to a second clock signal, the second clock signal having a higher frequency than the first clock signal; and (h) an under-regulation detector circuit, coupled to the clock signal selector, to an under- regulation reference voltage, and configured to be coupled to the at least one feedback voltage, the under-regulation detector circuit outputting an under-regulation signal to the -4-Customer No.:27,179Submission Date: February 23, 2021 Attorney Docket No.: PER-347-PAP Application No.: 17/121,426 clock signal selector if the at least one feedback voltage is less than the under-regulation reference voltage; wherein while the under-regulation detector circuit outputs the under-regulation signal, the clock signal selector couples the second clock signal to the clock signal input of the counter, and otherwise couples the first clock signal to the clock signal input of the counter, in combination with all the limitations set forth in claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Djelassi-Tscheck et al. (US 2021/0050718) discloses a converter circuit with undervoltage detection. 	Pu et al. (US Patent 10716184) discloses a converter circuit with undervoltage detection. 	Cortigiani et al. (US Patent 9160165) discloses a semiconductor device including short-circuit protection. 	Sasaki et al. (US Patent 7034508) discloses a control apparatus for a converter circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838